Citation Nr: 1619834	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-07 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to ischemic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United Stated Navy from June 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.

In April 2013, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.

In November 2014 and October 2015, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Hypertension was not manifest during service or within the one-year presumptive period following service and is not otherwise attributable to military service.  

2.  Hypertension is not caused or permanently worsened by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Disability due to hypertension is not proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in July 2010 and August 2010.  The claim was last adjudicated in December 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements have been associated with the record.  

Pursuant to Board remand, in February 2015, VA afforded the Veteran an examination and in February 2015 and May 2015, VA obtained medical etiological opinions with respect to hypertension, both on a direct and a secondary theory of service connections.  The VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and the examiners' knowledge of medical principles.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition to directing that the AOJ afford the Veteran a VA examination, the Board remands also directed that the AOJ attempt to obtain outstanding treatment records from Dr. S. dated in the early 2000's.  The AOJ was directed to clarify the Veteran's address, and to provide the Veteran appropriate release forms to obtain the records from Dr. S.  In compliance with these directives, the AOJ contacted the Veteran by telephone and obtained his current address.  The AOJ also determined that Dr. S. was retired and that his records are located at F.A. Medical Center.  Records from F.A. Medical Center were subsequently obtained and associated with the claims file.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

VA has not obtained a medical opinion relating to service connection for hypertension as due to exposure to herbicides in Vietnam.  The Board finds that such a medical opinion is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

A VA opinion under the standards of McLendon is not warranted in this case.  As discussed further below, there is no competent or credible evidence indicating that hypertension is due to herbicide exposure in service.  The Veteran has not raised this issue or submitted evidence indicating such a link.  Accordingly, no evidence is of record that would indicate a link exists.  Additionally, there is no credible indication that that otherwise indicates possible relationships to service.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103.  

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that he is entitled to service connection for hypertension.  He asserts that hypertension is due, at the least, to service-connected ischemic heart disease.

Service treatment records show at entrance to service the Veteran's blood pressure was 136/80.  At separation, blood pressure was 138/84.  The separation examination revealed a normal heart and vascular system upon clinical evaluation.

A September 2010 VA examination found no diagnosed ischemic heart disease.  The examiner, therefore, opined that the question of whether hypertension was secondary to ischemic heart disease was moot.  In support of the opinion, the examiner stated that, although the Veteran was told he had had a heart attack during a pre-surgical assessment in 2006 and VA medical records show an EKG reading with a "possible old inferior infarct," nuclear myocardial perfusion study and cardiloite stress testing performed in May 2006 were negative for ischemia.  A stress echocardiogram performed June 2006 was also a negative study.

In the February 2015 VA examination, the Veteran related a history of hypertension which initially became manifest in the early 2000's, believing the date to be around 2001 when he had a transient ischemic attack.  The VA medical opinion resulting from the examination maintained that it is less likely than not that the Veteran's hypertension was caused by or permanently aggravated by his heart disease.   The examiner reasoned that, per the Veteran's verbal report and his medical records, his hypertension arose long before his heart disease became manifest.  The examiner noted the opinion was formed after a diligent search of the Veteran's records and a close questioning of the Veteran.  

A May 2015 addendum medical opinion stated that hypertension is less likely than not incurred in or caused by service.  The rationale was that a review of service treatment records revealed no diagnosis or treatment of hypertension while on active duty, and that blood pressure readings found in the service treatment records would not, in retrospect, be compatible with the diagnosis of hypertension during active service.  The examiner further reasoned that a review of the service treatment records also did not reveal any condition which would be expected to lead to hypertension later in life, and that when examined in February 2015, the Veteran reported that his hypertension first came to attention many years after leaving active duty. 

As for VA treatment records, the first record of hypertension was noted in March 2005.  Private treatment records from F.A. Medical Center indicate that in November 2001, the Veteran had a possible transient ischemic attack.  The record notes that the Veteran had no real significant past medical history prior to that point, although it was remarkable for elevated cholesterol.  Blood pressure was 160/90 at that time.

Based on a review of the record, the Board finds that service connection for hypertension is not warranted.  The May 2015 VA medical opinion is highly probative evidence that hypertension was not manifested in service.  The report of the VA examination shows the Veteran's statement that hypertension did not manifest until near the time he had his transient ischemic attack.  Private medical records show this to have occurred in 2001, many years after service.  

To the extent that Veteran's claim for compensation itself is construed as an assertion that hypertension had its onset in service or within one year of service separation, the Board finds such assertion is not credible.  The assertion is vague, made only in the context of a claim for compensation, and is inconsistent with the more specific report of medical history in the February 2015 VA examination.  Moreover, the Board finds that the specific, reasoned opinion of the medical examiner is more credible and of greater probative weight than the lay assertions of the Veteran that hypertension is the result of service because the medical provider has greater training, knowledge, and expertise than the Veteran in discussing medical etiologies.  Thus, the preponderance of the evidence shows that hypertension did not manifest in service or until many years after service.

The same reasoning applies with respect to the theory of service connection as secondary to ischemic heart disease.  The February 2015 medical opinion is highly probative evidence that hypertension is not proximately due to or aggravated by ischemic heart disease.  The examiner's reasoning that the Veteran reported hypertension occurring prior to the time ischemic heart disease became manifest is persuasive and consistent with other evidence of record.

The Board finds that the specific, reasoned opinion of the VA medical examiner is more credible and of greater probative weight than the lay assertions of the Veteran hypertension is the result of his service connected ischemic heart disease because the medical provider has greater training, knowledge, and expertise than the Veteran in discussing medical etiologies.  

The record also shows that VA found that the Veteran service on a ship credited with service in the Republic of Vietnam.  This raises the issue of service connection for hypertension as due to exposure to herbicides.  In this regard, the Board notes there is no presumed link between exposure to herbicides and hypertension.  See 38 C.F.R. § 3.309(e), Note 2.  While a direct link may be proven with sufficient evidence, here, the Veteran has not raised this issue or submitted evidence indicating such a link.  Accordingly, no evidence is of record that would indicate a link exists.

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran had hypertension in service or within one year of separation from service.  Moreover, a preponderance of the credible evidence is against a finding that ischemic heart disease proximately caused or aggravated hypertension.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hypertension, including as secondary to a service-connected disability, is denied



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


